Citation Nr: 1312477	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a burn scar of the left side of the face.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to May 1952.  

This matter initially arose from an April 2008 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Cleveland, Ohio.  Jurisdiction of his claim was eventually transferred to the Roanoke, Virginia RO.  

In November 2012, the Board of Veterans' Appeals (hereinafter "Board") remanded the claim to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC, for further development of the record, to include obtaining records from the Social Security Administration (hereinafter "SSA").  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, the appeal must again be REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required.  


REMAND

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

The record reflects that the Veteran perfected an appeal to the April 2008 decision that denied entitlement to service connection for a burn scar of the left side of the face.  As noted, in November 2012 the Board remanded the claim to the RO/AMC for further development of the record.  However, in January 2013, prior to the promulgation of a decision in the appeal, the RO/AMC received telephonic notification from the Veteran that he wished to withdraw his appeal as to the claim of entitlement to service connection for a burn scar of the left side of the face.  Specifically, on the VA Form 21-0820, Report of General Information, dated on December 13, 2012 and received by the AMC on January 25, 2013, the representative indicated, "the Veteran called in to report that [SIC] the claim for powder burns due to the burp gun he used while in service.  He is not interested in continuing this claim.  He states that it is not a problem.  He has no scars or burns.  He is satisfied with his percentage and what he was awarded.  He would like the condition cancelled.  Please take the appropriate action..."  However, the Veteran and his representative failed to file a written request to withdraw the claim of entitlement to service connection for a burn scar of the left side of the face.  

In February 2013, the RO issued a supplemental statement of the case (hereinafter "SSOC") and denied the Veteran's claim for service connection for a burn scar of the left side of the face.  In March 2013 the Board notified the Veteran that his case had been returned to the Board's docket.  

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing).  38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  38 C.F.R. § 20.204(b)(2).  The RO/AMC telephonic communication with the Veteran in this case does not satisfy that requirement.  As the RO/AMC received oral notice of the Veteran's intent to withdraw his claim, as the case had not been transferred to the Board when that notice was received, and as the RO/AMC failed to obtain clarification as to the Veteran's intent to pursue his claim for service connection for a burn scar of the left side of the face, the case must be remanded so that the Veteran may be advised of the requirement to file a written statement expressing his wish to withdraw the appeal in this matter.  If he indicates that he did not intend to withdraw the appeal, then it remains pending, and any new evidence submitted in the interim requires the issuance of an SSOC or the obtainment of a waiver of AOJ consideration prior to returning the claim to the Board for appellate review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)  

The RO/AMC should ask the Veteran to clarify his intention as to whether or not has withdrawn his appeal in the matter of entitlement to service connection for a burn scar of the left side of the face (and if he has, to submit a statement in writing to that effect).  If he has not withdrawn his appeal in this matter, the RO/AMC should review the record, arrange for any further development indicated, issue an appropriate SSOC in the matter if necessary and afford the Veteran an opportunity to respond, and then return the matter to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





							(Continued on the Next Page)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  



